DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
2.	The request filed on 2/24/2021, for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application # 16/299517 is acceptable and a RCE as been established. An action on the RCE follows.

Allowable Subject Matter
3.	Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts Du et al. (US 2019/0213778), Powers et al. (US 2017/0195654), Sen et al. (US 2014/0029849) and newly filed IDS (dated 2/24/2021), as a whole, do not explicitly disclose a method for detecting targets in a real-world background fusing data received from a plurality of sensor sources on a network, the method comprising: obtaining data from a plurality of sensor sources on a network: sending the data to at least one of a data fusion center or a super-sensor: fusing the data received from said plurality of sensor sources, said fusing comprising: forming an empirical distribution for each of the sensor sources; reformatting the data from each of the sensor sources into pre -rotational alpha-trimmed depth regions; applying an affine transformation rotation to each of the reformatted data to form post-rotational pre-rotational alpha-trimmed depth regions; reformatting each affine transformation into a new data fusion operator; and using said fused data to determine whether a target is present in at least one of: on the ground, in the air, or in outer space, in a real-world background, as amended, render the claims allowable over prior arts.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                            6/8/2021